Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments (Election/Restrictions)
Applicant’s election with traverse of Invention I (Claims 1-9, 12, 37-41, 48-49), in the reply filed 5/4/22 is acknowledged.
This is not found persuasive because the identified groups, as described in the previous mailed Election/Restrictions Requirement, belong to distinctly different inventions in the art (i.e., claim different subject matter) even though they may have some common points. Particularly, invention I requires attaching a jig to a bone, mapping the bone and jig using the 3D spatial mapping camera; identifying a location for the surgical procedure using the computer system; and using the mixed reality headset to provide a visualization of the location for the surgical procedure. Invention II requires, exposing a bone; mapping the bone using the 3D spatial mapping camera, after the bone has been exposed; sending the mapping to the computer system; identifying a location for the surgical procedure using the computer system; sending the location for the surgical procedure to the mixed reality headset. Invention III requires attaching a jig to a bone; mapping the bone using the 3D spatial mapping camera, after the bone has been exposed; manipulating the visual rendering of the jig via the mixed reality headset, wherein the mixed reality headset provides a visualization of the jig simultaneously with the visual rendering of the jig and wherein the rendering of the jig can be manipulated without manipulating the jig. There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search. In addition, during prosecution the groups of the claims tend to deviate away from one another as applicant amend around the prior art, which increases the burden at each step. Thus, the restriction is proper.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a computer system in claims 37-41 and 48.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “substantially” in claims 3, 39 and 49 are a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lang (US 2017/0268526).
Regarding claim 1, Lang discloses a method for determining a location for a surgical jig in a surgical procedure (Lang, [0005], “performing a surgical step or surgical procedure with visual guidance using an optical head mounted display, e.g. by displaying virtual representations of one or more of a virtual surgical tool, virtual surgical instrument including a virtual surgical guide or cut block, virtual trial implant, virtual implant component, virtual implant or virtual device, a predetermined start point, predetermined start position”), comprising:
providing a mixed reality headset (Lang, [0004], “an optical head mounted display (OHMD)”);
providing a 3D spatial mapping camera (Lang, [0253], “using a spatial mapping process. This process creates a three-dimensional mesh describing the surfaces of one or more objects or environmental structures using, for example and without limitation, a depth sensor, laser scanner, structured light sensor, time of flight sensor, infrared sensor, or tracked probe”);
providing a computer system configured to transfer data to and from the mixed reality headset and the 3D spatial mapping camera (Lang, [0080], “a computer or server or a workstation can transmit data to the OHMD”. In addition, in paragraph [0083], “the OHMD can transmit data back to a computer, a server or a workstation”. In addition, in paragraph [0104], “four environment mapping sensors/cameras (two on each side)”. The sensors are capable of transfer data to and from the computer system);
attaching a jig to a bone (Lang, [1582], “In FIG. 19 D, the physical distal femoral cut block 305 can be attached to the distal femoral bone using two pins 307”);
mapping the bone and jig using the 3D spatial mapping camera (Lang, [0117], “A process called spatial mapping, described below, creates a computer representation of the environment that allows for merging and registration with the computer-generated objects, thus defining a spatial relationship between the computer-generated objects and the physical environment”. In addition, in paragraph [1582], “In FIG. 19C, the physical surgical guide 305, i.e. the physical distal femoral cut block 305 (solid line) in this example, can be moved and aligned to be substantially superimposed with or aligned with the virtual surgical guide 304”);
identifying a location for the surgical procedure using the computer system (Lang, [1582], “In FIG. 19B, one or more OHMD's can display a virtual distal femoral cut block, e.g. in a stereoscopic manner for the left eye and the right eye of the surgeon(s) creating a form of electronic hologram of the virtual surgical guide, i.e. the virtual distal cut block. The virtual distal femoral cut block 304 in this example is an outline of the physical distal femoral cut block with substantially similar dimensions as those of the physical distal femoral cut block”); and
using the mixed reality headset to provide a visualization of the location for the surgical procedure (Lang, Fig. 19B).
Regarding claim 37, Lang discloses a system for determining a location for a surgical jig in a surgical procedure (Lang, [0005], “performing a surgical step or surgical procedure with visual guidance using an optical head mounted display, e.g. by displaying virtual representations of one or more of a virtual surgical tool, virtual surgical instrument including a virtual surgical guide or cut block, virtual trial implant, virtual implant component, virtual implant or virtual device, a predetermined start point, predetermined start position”).
The functions recite in claim 37 are similar in scope to the method recited in claim 1 and therefore are rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 8-9, and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Lang (US 2017/0268526) in view of Ryan et al. (US 2018/0049622).
Regarding claim 2, Lang discloses using the mixed reality headset to provide a virtual jig (Lang, Fig. 19B); which are representations of the jig and bone (Lang, Fig. 19C); Lang does not expressly disclose “a virtual bone”;
Ryan et al. (hereinafter Ryan) discloses a virtual bone (Ryan, Fig. 6).
Ryan discloses manipulating the location of the virtual jig as viewed in the mixed reality headset, with respect to the virtual bone (Ryan, [0110], “As the femur is moved, the virtual femur frame 2602 rotates about the superior apex of the virtual femur target 2600. Re-positioning the femur to the baseline orientation is achieved by manipulating the femur to align the virtual femur frame 2602 with the virtual femur target 2600 in abduction, flexion, and rotation. With the femur re-positioned in the baseline orientation”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ryan’s manipulating the location of the virtual jig virtual jig with respect to the virtual bone in the virtual surgical guidance system, as taught by Lang. The motivation for doing so would have been providing ability to manipulate virtual object to align with a virtual target.
Regarding claim 3, Lang discloses manipulating the location of the jig with respect to the bone, to substantially match the location of the virtual jig with respect to the bone (Lang, Fig. 19C), 
Lang as modified by Ryan with same motivation from claim 2 discloses fixing the location of the virtual jig as viewed in the mixed reality headset, with respect to the virtual bone (Ryan, [0110], “As the femur is moved, the virtual femur frame 2602 rotates about the superior apex of the virtual femur target 2600. Re-positioning the femur to the baseline orientation is achieved by manipulating the femur to align the virtual femur frame 2602 with the virtual femur target 2600 in abduction, flexion, and rotation. With the femur re-positioned in the baseline orientation”)
Regarding claim 4, Lang as modified by Ryan with same motivation from claim 2 discloses a visual label, wherein the visual label if configured to be scanned by the mixed reality headset to provide data relating to the jig (Ryan, Fig. 6).
Regarding claim 5, Lang as modified by Ryan with same motivation from claim 2 discloses scanning the visual label of the jig using the mixed reality headset (Ryan, [0134], “The markers (e.g., 100, 108, 110, etc.) for anatomic landmarks and tools are used for data collection (1000) and the determination of position and orientation (1002) of hip and surgical tools”);
identifying a position of the jig with respect to the bone based, at least in part, on the data provided by scanning the visual label (Ryan, Fig. 6).
Regarding claim 8, Lang as modified by Ryan with same motivation from claim 2 discloses providing a tool having a visual label (Ryan, Fig. 6), wherein the visual label if configured to be scanned by the mixed reality headset to provide data relating to the tool (Ryan, [0095], “real time version and inclination angles of the impactor 608 with respect to the pelvis 604 for accurate placement of acetabular shell 612. Further, measurements of physical parameters from pre- to post-operative states can be presented, including but not limited to change in overall leg length. Presentation of data can be in readable form 610”).
Regarding claim 9, Lang as modified by Ryan with same motivation from claim 2 discloses scanning the visual label of the tool using the mixed reality headset (Ryan, [0095], “The combination of markers (600, 606) on these physical objects, combined with the prior processing and specific algorithms”);
identifying a position of the tool with respect to the jig and the bone based, at least in part, on the data provided by scanning the visual label of the tool (Ryan, [0095], “real time version and inclination angles of the impactor 608 with respect to the pelvis 604 for accurate placement of acetabular shell 612”. The inclination angles is determined based on identified position of the tool with respect to a the jig and the bone, based at least in part, on the data provided by scanning the visual label of the tool).
Regarding claims 38-41, claims 38-41 recite functions performed by a computer system that are similar in scope to the method recited in claims 2-5 and therefore are rejected under the same rationale.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lang (US 2017/0268526) in view of Varady et al. (US 2021/0088811).
Regarding claim 6, though Lang teaches identifying a position of the jig and the jig is positioned in a correct location (Lang, Fig. 19C); Lang as modified by Ryan does not expressly disclose “providing a visual target that illuminates”;
Varady et al. (hereinafter Varady) discloses providing a visual target that illuminates when in a correct location (Varady, [0130], “the highlight color may change (e.g., from yellow to green) once the nose pads are properly alighted with the scan”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of Varady’s change highlight color based on nose pads are properly alighted with the scan in the virtual surgical guidance system, as taught by Lang. The motivation for doing so would have been improving user experience by prompting user when the portions are aligned.
Regarding claim 7, Lang as modified by Ryan and Varady with same motivation from claim 6 discloses the visual target changing colors (Varady, [0130], “the highlight color may change (e.g., from yellow to green) once the nose pads are properly alighted with the scan”).

Claims 12 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Lang (US 2017/0268526) in view of Azimi et al. (US 2021/0142508).
Regarding claim 12, Lang teaches the mixed reality headset and the 3D Spatial mapping camera; Lang does not expressly disclose “the mixed reality headset is separate and not mechanically connected to the 3D Spatial mapping camera”;
Azimi et al. (hereinafter Azimi) discloses a mixed reality headset is separate and not mechanically connected to a 3D Spatial mapping camera (Azimi, [0023], “the world-anchored tracking device may use spatial mapping capabilities associated with the OST-HMD”. The world-anchored tracking device is separate and not mechanically connected to the HMD).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Azimi’s the world-anchored tracking device may use spatial mapping capabilities associated with the OST-HMD in the virtual surgical guidance system, as taught by Lang. The motivation for doing so would have been facilitating aligning a real-world coordinate system and a display coordinate system.
Regarding claim 48, claim 48 recites function that is similar in scope to the method recited in claim 12 and therefore is rejected under the same rationale.

Allowable Subject Matter
Claim 49 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ZHAI/Primary Examiner, Art Unit 2612